In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Burke, J.), entered September 16, 2002, as granted the motion of the defendant Bay Shore Union Free School District for summary judgment dismissing all claims and *562cross claims insofar as asserted against it based on a theory of negligent supervision.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Bay Shore Union Free School District (hereinafter the School District) established its prima facie entitlement to judgment as a matter of law by establishing that its supervision of the infant plaintiff was not a proximate cause of the accident (see Lopez v Freeport Union Free School Dist., 288 AD2d 355 [2001]; see also Weinblatt v Eastchester Union Free School Dist., 303 AD2d 581 [2003]; Navarra v Lynbrook Pub. Schools, Lynbrook Union Free School Dist., 289 AD2d 211 [2001]). In response to the School District’s motion, the plaintiffs failed to submit evidence sufficient to a raise triable issue of fact as to whether the School District’s alleged negligent supervision was a proximate cause of the infant plaintiffs injuries (see Lopez v Freeport Union Free School Dist., supra; Weinblatt v Eastchester Union Free School Dist., supra; Navarra v Lynbrook Pub. Schools, Lynbrook Union Free School Dist., supra).
The plaintiffs’ remaining contentions are without merit. Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.